Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-15, Filed July 20, 2021, are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the spring force, using a Bowden cable and/or using an electric motor” as claimed in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are unclear and vague with regards to “accommodated or can be accommodated”.
Claim 1 is unclear and indefinite with regards to “at least two at least temporarily simultaneous circular rotational movements having different rotation radii or at least one at least temporarily simultaneous circular rotational movement”.
Claim 6 line 6 recites the limitation “wherein the mounting points of the first lever…”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting this as, and suggests amending as, “wherein mounting points of the first lever…”.
Claims 2-5, 7-13, 15 are rejected for being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14  is limited to a mechanism in a body component of a motor vehicle.  The use of “motor vehicle” is a limitation that gives value and meaning to the mechanism of claim 14 (Kropa v. Robie et al, 187 F.2d 150 (C.C.P.A. 1951)).  Therefore, for claim 15, examiner suggests adding “motor vehicle” in the body of the claim or change “comprising” to “including”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dr. Schneider Kunststoffwerke GmbH (DE202016105735U1, hereinafter “Schneider”).
Regarding claim 1, Schneider discloses a mechanism (Paragraphs 2 and 22) for pivoting a charging or tank flap (10; Figs. 1 and 3) on a charging or filler neck housing (12; Figs. 2 and 5, Paragraphs 43, 46, or 54) which is accommodated or can be accommodated in a body component of a motor vehicle (Paragraph 11), wherein the mechanism is configured, by superposing at least two at least temporarily simultaneous circular rotational movements (Figs. 6-10, Paragraph 45) having different rotation radii or at least one at least temporarily simultaneous circular rotational movement and at least one linear movement, to pivot the charging or tank flap reversibly between a first orientation, in a closed position of the charging or tank flap (10; Fig. 1), and a second orientation, in an open position of the charging or tank flap (10; Fig. 10).  
Regarding claim 2, Schneider discloses the mechanism according to Claim 1, wherein the mechanism is configured, during pivoting from the first orientation into the second orientation, to simultaneously lift the charging or tank flap from the charging or filler neck housing and rotate it in the direction of the body component (Figs. 5 and 10).
Regarding claim 3, Schneider discloses the mechanism according to Claim 1, wherein the mechanism is rotatably mounted on the charging or tank flap on the one side and on the charging or filler neck housing on the other side (Figs. 9-10, Paragraphs 53-54).  
Regarding claim 4, Schneider discloses the mechanism according to claim 1, wherein the mechanism is configured to pivot the charging or tank flap into a third orientation (Fig. 3), wherein the third orientation corresponds to an orientation of the charging or tank flap between the first and the second orientation (Paragraphs 30 and 41).  
Regarding claim 6, Schneider discloses the mechanism according to claim 1 wherein the mechanism comprises a first lever (16; Figs. 5 and 7) and a second lever (18; Figs. 5 and 7), wherein the first lever and the second lever are each rotatably mounted on the charging or tank flap (10; Figs. 5 and 7) on the one side and on the charging or filler neck housing (12; Fig. 7) on the other side, with a first end (see labeled Figure A below) and a second end (see labeled Figure A below) opposite to the first end, wherein the mounting points (See labeled Figure B below) of the first lever (16; Figs. 3, 5) and the second lever (18; Figs. 3, 5) on the charging or tank flap (10; Figs. 3, 5) on the one side and the charging or filler neck housing (12; Fig. 3) on the other side are respectively spaced apart from one another (Fig. 3).  
Regarding claim 7, Schneider discloses the mechanism according to Claim 6, wherein the mechanism is configured to superpose exactly two circular rotational movements having different rotation radii, wherein the first lever and the second lever are configured to each carry out one of these circular rotational movements around their respective mounting point on the charging or filler neck housing in a first or a second direction of rotation (Follow the path of Figs. 6-10 to the circular rotational movements of levers 16 and 18, Paragraph 45), wherein the first lever (16; Fig. 3) carries out a circular rotational movement having a rotation radius that is larger than a rotation radius (16 is located on the outer perimeter of the flap and 18 is closer to center.  16 will have a larger radius because of the larger distance to the center point compared to 18.) of a circular rotational movement carried out by the second lever (18; Fig. 3).
Regarding claim 10, Schneider discloses the mechanism according to claim 6, wherein the first lever (16; Fig. 5) and the second lever (18; Fig. 5) are both curved, so as to be gooseneck-shaped.  
Regarding claim 11, Schneider discloses the mechanism according to claim 6, wherein the first lever and the second lever are respectively rotatably mounted by means of a support pin or bearing pin (24; Fig. 5 and also see Labeled Figure A below) on the charging or tank flap on the one side and the charging or filler neck housing on the other side.  
Regarding claim 12, Schneider discloses the mechanism according to claim 1, wherein the movements superposed by means of the mechanism are non-uniform (the movement of the flap does not appear to follow a uniform path as shown in Figs. 6-10).  
Regarding claim 13, Schneider discloses the mechanism according to claim 1, wherein a pivoting of the charging or tank flap (10; Fig. 5) is initiated by actuating the first lever (16; Fig. 5), wherein the first lever, can be actuated manually, using spring force (Paragraph 24), using a Bowden cable (Paragraphs 22-23) and/or using an electric motor (20; Fig. 5, Paragraphs 17-18).  
Regarding claim 14, Schneider discloses an arrangement consisting of a charging or filler neck housing, which is accommodated or can be accommodated in a body component of a motor vehicle (see Paragraphs 6-24), at least one charging or tank flap (See claim 1) and at least one mechanism (See claim 1) according to claim 1.  
Regarding claim 15, Schneider discloses a motor vehicle comprising at least one arrangement according to Claim 14 (see claims 1 and 14).  
Allowable Subject Matter
Claims 5, 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claims 5 and 8-9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:
Claim 5 - wherein a rotation angle of the mechanism corresponds to a first rotation angle range, wherein a rotation angle of the charging or tank flap corresponds to a second rotation angle range, wherein the rotation angle of the mechanism is always smaller than the rotation angle of the charging or tank flap
Claim 8 - wherein the second orientation of the charging or tank flap corresponds to a rotation angle of the levers of approximately 100 degrees in the first direction of rotation, wherein the third orientation of the charging or tank flap corresponds to a rotation angle of the levers of approximately 55 degrees in the first direction of rotation.
Claim 9 - wherein the second lever is preferably configured such that, in a state of the second lever in which it is accommodated in the first lever, an opening formed in the first lever for accommodating the second lever is covered at least partly by the second lever.


    PNG
    media_image1.png
    582
    975
    media_image1.png
    Greyscale

Figure A from Fig. 5 of DE202016105735U1

    PNG
    media_image2.png
    602
    707
    media_image2.png
    Greyscale

Figure B from Fig. 3 of DE202016105735U1
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mori et al. (US20170368928A1) teaches a mechanism for a tank flap.
Takahashi et al. (US9688137B2) teaches a mechanism with support arms for a tank flap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6656. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.H./Examiner, Art Unit 3612      
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612